DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 #200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are all within at least one of the four categories.
The independent claim 1 recites:

Determining at least one time lapse between presenting the set of values and receiving the at least first response;
Identifying the neurological or medical condition of the patient based on the at least one time lapse.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining and identifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 2-14, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-14 recite steps (e.g. determining, receiving, comparing and presenting) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-14 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for presenting, receiving, determining, identifying, comparing, transmitting and granting merely invoke a computer as a tool.
The data-gathering step (receiving) and the data-output step (transmitting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for presenting, receiving, determining, identifying, comparing, transmitting and granting.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for presenting, receiving, determining, identifying, comparing, transmitting and granting. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: graphical user interface, an audio speaker, a storage device, a cloud storage entity, a web browser.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (page 9, lines 12-31 and page 10, lines 1-5) which discloses that the additional elements comprise generic computer components that are configured to perform the generic computer functions (e.g. presenting, receiving, determining, identifying, comparing, transmitting and granting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited by applicant:
 Ruano, Luis, et al. "Development of a self-administered web-based test for longitudinal cognitive assessment." Scientific reports 6.1 (2016): 1-10.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doniger (US 20050187436 A1; cited by applicant).

With respect to claim 1, Doniger discloses
A computer-implemented method for diagnosing a neurological or medical condition of a patient (see paragraph 0010, a diagnostic tool for determining a cognitive state of a subject; and see paragraph 0028, method for evaluation of neurological function), the computer-implemented method comprising: 
presenting a set of values (see paragraph 0060, a stimulus is presented to subject and the response is thereto directed through an interface; and see paragraph 0053-0054, the type of stimulus is designed to be a simple indication of the task to be performed; and see paragraph 0104, a particular number is given) via a graphical user interface (see paragraph 0060, interface, Fig. 2 #12) or an audio speaker (see paragraph 0059, display may be an audio display); 
receiving at least a first response from the patient based on the presented set of values (see paragraph 0061, receiver collects responses from subject through interface; see paragraph 0104, subject presses an appropriate button when a particular number is given); 
determining at least one time lapse between presenting the set of values and receiving the at least first response (see paragraph 0061, calculator calculates performance factors such as speed; and see paragraph 0110, data is collected regarding response times which is known to be the time lapse between presenting the set of values and receiving a response); and 
identifying the neurological or medical condition of the patient based on the at least one time lapse (see paragraph 0063, the tests evaluate an individuals’ ability and defines parameters within which a particular pathology can be defined; and see paragraph 0147, results are compared to a disease specific metric to identify the disease such as Alzheimer’s).

With respect to claim 2, all limitations of claim 1 apply in which Doniger further discloses
determining that the at least first response comprises an incorrect (see paragraph 0105, if the user presses an incorrect mouse button, the system provides feedback explaining the rules again) or correct response (see paragraph 0105, if subject presses the correct mouse button, the system responds positively), wherein identifying the neurological or medical condition is further based on the determined incorrect or correct response (see paragraph 0108, after each level of testing, accuracy is evaluated; and see paragraph see paragraph 0147, results are compared to a disease specific metric to identify the disease such as Alzheimer’s).

With respect to claim 3, all limitations of claim 1 apply in which Doniger further discloses
the set of values further comprises a first value (see paragraph 0106, first set of stimuli) and at least one other value (see paragraph 0106, next set of stimuli).

With respect to claim 11, all limitations of claim 1 apply in which Doniger further discloses
the at least first response comprises a physical touch (see paragraph 0040, touch screen) on the graphical user interface (see paragraph 0060, interface, Fig. 2 #12; and see paragraph 0061, receiver collects responses from subject through interface).

With respect to claim 12, all limitations of claim 1 apply in which Doniger further discloses
the neurological or medical condition comprises a mild cognitive impairment (MCI) and related neurological illness (see paragraph 0147, disease such as Alzheimer’s which is a mild cognitive impairment (MCI) condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doniger in view of Ashford (US 20160125748 A1; cited by applicant).

With respect to claim 4, all limitations of claim 3 apply in which Doniger does not specifically disclose the at least first response corresponds to reciting the first value.
	Ashford teaches the at least first response corresponds to reciting the first value (see paragraph 0121, a sound generator generates a stimulus in form of a sound to be heard by a subject and a receiver receives a vocal response to the stimulus by the subject).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability of a response to be recited as taught by Ashford to the method disclosed by Doniger because the addition would have resulted in the predictable result of determining the cognitive function of a user using sound (Ashford: see paragraph 0121).
	
With respect to claim 5, all limitations of claim 4 apply in which Doniger further discloses
receiving a second response from the patient corresponding to the at least one other value (see paragraph 0106-0107, the next response is received in the second level in response to the next set of stimuli); and 
determining a second time lapse (see paragraph 0110, data regarding response times is collected; and see paragraph 0140, response time is calculated for each level), between presenting the set of values and receiving the second response (see paragraph 0140, response time is measured by computing the time between when the stimulus appears and when the response occurs) wherein identifying the neurological or medical condition of the patient is further based on the second time lapse (see paragraph 0108, after each level of testing, accuracy is evaluated; and see paragraph see paragraph 0147, results are compared to a disease specific metric to identify the disease such as Alzheimer’s).

With respect to claim 6, all limitations of claim 5 apply in which Doniger further discloses
comparing the at least one time lapse with the second time lapse (see paragraph 0141, each level of difficulty has a summary of response times generated; and see paragraph 0147, results are compared to disease specific metrics), wherein identifying the neurological or medical condition of the patient is further based on the comparison (see paragraph 0149, the performance of the individual is compared to previous tests).

With respect to claim 10, all limitations of claim 1 apply in which Doniger does not disclose the at least first response comprises an audible response.
	Ashford teaches the at least first response comprises an audible response (see paragraph 0121, a sound generator generates a stimulus in form of a sound to be heard by a subject and a receiver receives a vocal response to the stimulus by the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability of a response to be recited as taught by Ashford to the method disclosed by Doniger because the addition would have resulted in the predictable result of determining the cognitive function of a user using sound (Ashford: see paragraph 0121).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doniger in view of Libon (“The Philadelphia Brief Assessment of Cognition (PBAC): A Validated Screening Measure for Dementia”).

With respect to claim 7, all limitations of claim 1 apply in which Doniger discloses presenting a set of instructions for responding to the presented set of values (see paragraph 0104, instructions with detailed explanations are displayed to inform subject the appropriate buttons to press).
	Doniger does not disclose presenting a set of instructions for responding to the presented set of values in a specific and rearranged order.
	Libon teaches presenting a set of instructions for responding to the presented set of values in a specified and rearranged order (see Page 3, Section: Executive Control/Working Memory, forward and backward digit spin was assessed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions taught by Libon to the set of instructions disclosed by Doniger because the addition would have resulted in the predictable result of assessing working memory (Libon: see page 3).

With respect to claim 8, all limitations of claim 7 apply in which Libon further teaches
the set of instructions are associated with a Backward Digit Span Test (BDST) (see Page 3, Section: Executive Control/Working Memory, backward digit spin was assessed).

With respect to claim 9, all limitations of claim 7 apply in which Libon further teaches
the set of instructions are associated with a Philadelphia Pointing Span Test (PPST) (see Page 3, Section: Executive Control/Working Memory, forward and backward digit spin was assessed where the forward digit spin goes from low to high value corresponding to a PPST).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doniger in view of deCharms (US 20160005320 A1).

With respect to claim 13, all limitations of claim 1 apply in which Doniger discloses a first time lapse value (see paragraph 0140, raw performance measures are generated based on response time and response time is measured by computing the time between when the stimulus appears and when the response occurs) and information corresponding to the neurological or medical condition (see paragraph 0147, results are compared to disease specific metrics).
	Doniger does not disclose transmitting a first time lapse value and information corresponding to the neurological or medical condition to a storage device or cloud storage entity.
	deCharms teaches transmitting information see paragraph 0421, transmit data to a storage system) corresponding to the neurological or medical condition (see paragraph 0263, brain imaging data, neurophysiological data, genetic data and family history of a condition) to a storage device or cloud storage entity (see paragraph 0421, transmit data to a storage system; and see paragraph 0411, a cloud based computer system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted information disclosed by Doniger to a storage device as taught by deCharms because it would have resulted in the predictable result of storing assessments to be viewed at a later timepoint (deCharms: see paragraph 0035).

With respect to claim 14, all limitations of claim 13 apply in which Doniger does not disclose granting access to the first time lapse value and the information corresponding to the neurological or medical condition from the storage device or the cloud storage entity through a web browser.
deCharms teaches granting access granting access to the first time lapse value and the information corresponding to the neurological or medical condition from the storage device or the cloud storage entity through a web browser (see paragraph 0336, users login via web browser and they can track their progress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have granted access to the information disclosed by Doniger through a web browser as taught by deCharms because it would have results in the predictable result of allowing a user to access information at a later time and track progress (deCharms: see paragraph 0336).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791